UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6040


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHRISTOPHER WALKER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:96-cr-00123-REP-2)


Submitted:    April 23, 2009                  Decided:   May 5, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Walker, Appellant Pro Se. Sara Elizabeth Chase, Joan
Elizabeth Evans, Norval George Metcalf, Assistant United States
Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher Walker appeals the district court’s order

denying   his    motion     for    reduction      of    sentence    pursuant   to    18

U.S.C. § 3582(c) (2006).            We have reviewed the record and find

no reversible error.              Accordingly, we affirm for the reasons

stated by the district court.                   United States v. Walker, No.

3:96-cr-00123-REP-2 (E.D. Va. Dec. 8, 2008); see also United

States v. Dunphy, 551 F.3d 247 (4th Cir. 2009).                     We further deny

Walker’s motion for appointment of counsel.                        We dispense with

oral   argument     because       the     facts   and    legal     contentions      are

adequately      presented    in     the    materials      before     the   court    and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                            2